DETAILED ACTION

Continuation
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 4, filed 5 January 2021, in view of the amendments with respect to claims 11-12 and 14-15 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments with respect to the 103 rejections of claim(s) 11-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. WO 2017/024590 A1 in view of Gaal et al. US 2017/0202028 A1 on the basis of US Provisional Application 62/276,211 (hereinafter referred to as “Gaal”) in view of Nan et al. WO 2015/139318 A1.
NOTE: Nan et al. US 2017/0013643 A1 (hereinafter referred to as “Nan”) will be used as a translation for reference purposes.
As to claim 11, Gao teaches a method of performing a random access procedure for a communication by a base station (BS) in a wireless communication system (page 4, lines 29-30 and page 6, line 18 – page 7, line 14; figure 1: method of eNB performing random access procedure for MTC UEs), the method comprising:
receiving a plurality of random access preambles for the communication on a plurality of subcarriers in a subframe from a plurality of user equipments (UEs) having a same coverage level (page 6, lines 21-23, page 7, lines 1-6: eNB receives RA-preambles from UEs at the same time (i.e. same subframe different subcarriers), the RA-preambles belonging to one RA-preamble set (one coverage enhancement level));
determining an identifier for the random access procedure based on an index of the subframe and the same coverage level, regardless of indexes of the plurality of subcarriers on which the plurality of random access preambles are received in the subframe (page 5, lines 13-18 and 28-30 and page 7, 
transmitting, to the plurality of UEs, a single data channel including random access responses (RARs) against the plurality of random access preambles by using the determined identifier (page 5, lines 13-17 and 28-30, page 6, lines 8-9, 12-14, and 19-25, and page 6, line 30 – page 7, line 10: eNB transmits RARs to UEs in a single packet on the PDSCH in response to receiving the RA-preambles belonging to the one RA-preamble set using the set-specific RNTI).
Although Gao teaches “A method of performing a random access procedure for a communication by a base station (BS)…receiving a plurality of random access preambles for the communication on a plurality of subcarriers…by using the determined identifier,” Gao does not explicitly disclose “narrow band,” “narrow band,” and “wherein the single data channel is masked with the determined identifier”.
However, Gaal teaches a method of performing a random access procedure for a narrow band communication by a base station (BS) in a wireless communication system (¶67; figure 4: process flow 400 BS NB random access steps performed by base station 105-b in wireless communication system including base station 105-b, UE 115-c, and UE 115-d), the method comprising:
receiving a plurality of random access preambles for the narrow band communication on a plurality of subcarriers in a subframe from a plurality of user equipments (UEs) (¶¶45, 63, 67, and 73; figure 4: receive NB random access preambles in the resource block reserved for the PRACH (in a plurality of subcarriers according to the frequency hopping pattern in a subframe) from UE 115-c and UE 115-d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Gao by including “narrow band” and 

Although Gao in view of Gaal teaches “A method…by using the determined identifier,” Gao in view of Gaal does not explicitly disclose “wherein the single data channel is masked with the determined identifier”.
However, Nan teaches wherein the single data channel is masked with the determined identifier (¶375: the PDSCH carrying the RAR is scrambled with the determined RA-RNTI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Gao in view of Gaal by including “wherein the single data channel is masked with the determined identifier” as taught by Nan because it provides Gao in view of Gaal’s method with the enhanced capability of scrambling the PDSCH carrying the RAR using received information so that only the intended UEs can decode the PDSCH carrying the RAR (Nan, ¶¶352 and 375; figure 2).
As to claim 12, Gao in view of Gaal in view of Nan teaches the method of claim 11. Gao further teaches further comprising:
transmitting a control channel for the single data channel to the plurality of UEs (page 5, lines 13-14 and page 6, line 30 – page 7, line 10: transmit PDCCH for the PDSCH to the UEs),
wherein the control channel is masked with the determined identifier (page 5, lines 13-14 and page 6, line 30 – page 7, line 10: PDCCH scrambled by the set-specific RNTI).
As to claim 14, claim 14 is rejected the same way as claim 11.
As to claim 15, claim 15 is rejected the same way as claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh et al., US 2016/0345118 A1 – Methods for Performing Machine Type Communication for the Purpose of Coverage Enhancement Apparatuses and Systems for Performing the Same
Fan et al., US 2010/0260136 A1 – Random Access Channel Response Handling with Aggregated Component Carriers
Yang et al., US 2014/0133430 A1 – Method and Apparatus for Transmitting/Receiving Uplink Signal, and Method and Apparatus for Transmitting/Receiving Downlink Signal
Soltanmohammadi et al., “A Survey of Traffic Issues in Machine-to-Machine Communications over LTE”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469